Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action for the 16/977990 application is in response to the communications filed June 29, 2022.
Claims 1, 3, 5, 6 and 8-14 were amended June 29, 2022.
Claims 2, 4 and 7 were cancelled June 29, 2022.  
Claims 1, 3, 5, 6 and 8-14 are currently pending and considered below. 

Claim Objections
Claims 1, 3, 5, 6 and 8-13 are objected to because of the following informalities:  Claims 1 and 13 recite “the plurality of apparatuses is coupled”. This should read “the plurality of apparatuses are coupled”. Claims 3, 5, 6 and 8-12 are objected to for their dependency. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5, 6 and 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 1, 
Step 1: The claim recites subject matter within a statutory category as a machine.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of detect an event that influences the data evaluating the surgical achievement, wherein the detection of the event is based on a determination that the output data exceeds a threshold value, change one of the threshold value or a sampling interval of the output data used to detect the event, determine at least one time period in which the event has occurred based on the change in the one of the threshold value or the sampling interval and perform an analysis based on a correlation between the output data in the at least one time period and an output control section configured to control an output of a result of the analysis. These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “a medical information processor, comprising:”, “an acquisition unit configured to acquire output data from each apparatus of a plurality of apparatuses, wherein: the plurality of apparatuses are coupled to an operating network and the output data includes data that evaluates a surgical achievement” and “a first analysis unit configured to:”, a medical information processor, comprising: an acquisition unit configured to acquire output data from each apparatus of a plurality of apparatuses, wherein: the plurality of apparatuses are coupled to an operating network and the output data includes data that evaluates a surgical achievement, a first analysis unit configured to:, detect an event that influences the data evaluating the surgical achievement, wherein the detection of the event is based on a determination that the output data exceeds a threshold value, change one of the threshold value or a sampling interval of the output data used to detect the event, determine at least one time period in which the event has occurred based on the change in the one of the threshold value or the sampling interval and perform an analysis based on a correlation between the output data in the at least one time period and an output control section configured to control an output of a result of the analysis in the context of this claim encompasses a certain method of organizing human activity, namely managing personal behavior or relationships or interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers at least the recited methods of organizing human activity above, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. See MPEP 2106.04(a).
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“an acquisition unit configured to acquire output data from each apparatus of a plurality of apparatuses, wherein: the plurality of apparatuses are coupled to an operating network and the output data includes data that evaluates a surgical achievement” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “a medical information processor, comprising:”, “a first analysis unit configured to:”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“an acquisition unit configured to acquire output data from each apparatus of a plurality of apparatuses, wherein: the plurality of apparatuses are coupled to an operating network and the output data includes data that evaluates a surgical achievement” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields. 
As per claim 3, 
Claim 3 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 3 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the data that evaluates the surgical achievement include data related to a bleeding amount, surgery time, a hospitalization period, a survival rate, or complication occurrence rate” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 5, 
Claim 5 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 5 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the first analysis unit is further configured to identify the at least one time period during which the event has occurred based on a temporal change of the output data” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 6, 
Claim 6 depends from claim 5 and inherits all the limitations of the claim from which it depends. Claim 6 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the first analysis unit is further configured to extract a correlation between the data that evaluates the surgical achievement and the output data in the at least one time period” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 8, 
Claim 8 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 8 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the acquisition unit is further configured to acquire the output data from a plurality of hospitals” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 9, 
Claim 9 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 9 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the acquisition unit is further configured to acquire output data during surgery, the first analysis unit is further configured to perform the analysis during the surgery, and the output control section is further configured to control the output during the surgery” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 10, 
Claim 10 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 10 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
The system of claim 1.
“wherein the output control section is further configured to control an output of information related to a method for an improvement of the surgical achievement as the result of the analysis” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 11, 
Claim 11 depends from claim 10 and inherits all the limitations of the claim from which it depends. Claim 11 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the output control section is further configured to control a display content, a display size, a display color, a display position, a content of a sound output, a magnitude of the sound output, one of a lighting or flashing of a lamp, based on one of a degree of recommendation or reliability of the information related to the method for the improvement of the surgical achievement” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 12, 
Claim 12 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 12 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising a second analysis unit configured to analyze output data of a specific apparatus of which a specification is unclear, and output the result of the analysis to the first analysis unit” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 13, 
 Claim 13 is substantially similar to claim 1. Accordingly, claim 13 is rejected for the same reasons as claim 1.
As per claim 14, 
 Claim 14 is substantially similar to claim 1. Accordingly, claim 14 is rejected for the same reasons as claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 6 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2014/0031659; herein referred to as Zhao) in view of Shelton et al. (US 2019/0201127; herein referred to as Shelton). 
As per claim 1, 
Zhao teaches a medical information processor comprising: an acquisition unit configured to acquire output data from each apparatus of a plurality of apparatuses:
(Paragraphs [0037], [0038] and [0158] of Zhao. The teaching describes a predetermined event, e.g., a surgeon enabling bleeding detection unit 135, an initialization event of bleeding detection unit 135, a suction event (See FIG. 3B), etc., bleeding detection unit 135 processes information in an acquired scene before that scene is presented as part of a stereoscopic scene on surgeon's console 114. The teaching further describes the processing of the left and right acquired frames is done in real-time, which means that there is no substantial delay in presenting the acquired scenes to the surgeon. The surgeon is made aware of the bleeding as soon as the initial instance of blood is detected in the scenes. Thus, each frame in a sequence of frames is processed and the scenes in those frames are presented to the surgeon on the display at essentially the same time as the bleeding is occurring at the surgical site. The bleed detection system is part of an operating or surgical room network.)
Zhao further teaches wherein the output data include data evaluating a surgical achievement:
(Paragraphs [0037] and [0038] of Zhao. The teaching describes a predetermined event, e.g., a surgeon enabling bleeding detection unit 135, an initialization event of bleeding detection unit 135, a suction event (See FIG. 3B), etc., bleeding detection unit 135 processes information in an acquired scene before that scene is presented as part of a stereoscopic scene on surgeon's console 114. The teaching further describes the processing of the left and right acquired frames is done in real-time, which means that there is no substantial delay in presenting the acquired scenes to the surgeon. The surgeon is made aware of the bleeding as soon as the initial instance of blood is detected in the scenes. Thus, each frame in a sequence of frames is processed and the scenes in those frames are presented to the surgeon on the display at essentially the same time as the bleeding is occurring at the surgical site.)
Zhao further teaches a first analysis unit configured to detect an event that influences the data evaluating the surgical achievement, wherein the detection of the event is based on a determination that the output data exceeds a threshold value:
(Paragraphs [0040] and [0113] of Zhao. The teaching further describes that after detection of an initial site of blood in a frame, the pixel data acquired in each subsequent frame is analyzed by bleeding detection unit 135 and the site or sites of blood in that frame may be identified in the scene displayed on console 114 for that frame along with the initial site icon. For example, a blood marker is used to indicate the region of blood. The blood marker, for example, is highlighting the region in some way, e.g., a border, false coloring, etc. This collected information, when analyzed, directly influences the system’s ability to determine output data sequences as a bleed event. The teaching further describes that when blood measurement BM(i, j) has a value smaller than the blood indication threshold, there is not blood at location (i, j). Thus, BLOOD check process 302, in this aspect, compares blood measurement BM(i, j) to the blood indication threshold to determine whether blood measurement BM(i, j) is indicative of blood at location (i, j). To be conservative, a blood indication threshold is chosen that minimizes the chance of missing the detection of blood)
Zhao further teaches an output control section configured to control an output of a result of the analysis: 
(Paragraph [0051] of Zhao. Display mode select switch 252 provides a signal to a user interface 262 that in turn passes the selected display mode to system process module 263. Various vision system controllers within system process module 263 configure illuminator 210 to produce the desired illumination, configure left and right camera control units 230L and 230R to acquire the desired data, and configure any other elements needed to process the acquired frames so that the surgeon is presented the requested images in stereoscopic display unit 251.)
Zhao does not explicitly disclose change one of the threshold value or a sampling interval of the output data used to detect the event, determine at least one time period in which the event has occurred based on the change in the one of the threshold value or the sampling interval and perform an analysis based on a correlation between the output data in the at least one time period. 
However, Shelton teaches change one of the threshold value or a sampling interval of the output data used to detect the event, determine at least one time period in which the event has occurred based on the change in the one of the threshold value or the sampling interval and perform an analysis based on a correlation between the output data in the at least one time period:
(Paragraphs [0277], [0278] and [0320] of Shelton. The teaching describes adjusting a scale or degree of the surgical function (e.g. a power level or clamping force), adjusting one or more thresholds of the surgical function (e.g. maximum and minimum power level limits), adjusting a resulting action of the surgical function (e.g. changing an energy modality), adjusting a type of measurement for affecting the surgical function (e.g. from an on-off activation to an operator-controlled variable activation), and/or adjusting a complementary action for the surgical function (e.g. adjusting a clamping force based on a selected energy modality), for example. The patient outcome analysis module 7028 can analyze surgical outcomes associated with currently used operational parameters of surgical instruments 7012. The patient outcome analysis module 7028 may also analyze and assess other potential operational parameters. In this connection, the recommendations module 7030 could recommend using these other potential operational parameters based on yielding better surgical outcomes, such as better sealing or less bleeding. The control program updating module 7026 could be configured to implement various surgical instrument 7012 recommendations when corresponding control programs are updated. For example, the patient outcome analysis module 7028 could identify correlations linking specific control parameters with successful (or unsuccessful) results. Such correlations may be addressed when updated control programs are transmitted to surgical instruments 7012 via the control program updating module 7026. This means that when a threshold is changed, the patient outcome analysis module tracks the changes to monitor for improvement.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teaching of Zhao, the threshold adjustments of Shelton. Paragraph [0113] of Zhao describes that the thresholds used are designed to minimize the chance of missing a bleed event. However, this minimization does not describe what threshold that is set to nor does it describe how the threshold can change when an event is missed. Shelton provides a way to add to this goal by the controller adjusting thresholds to achieve different surgical ends. One of ordinary skill in the art would have been able to configure Zhao in such a way that if a bleed event goes undetected for some reason, the user can reconfigure the system so the controller can adjust the bleed detection thresholds to achieve Zhao’s goal. One of ordinary skill in the art would have added to the teaching of Zhao, the teaching of Shelton based on this incentive without yielding unexpected results.
As per claim 3, 
The combined teaching of Zhao and Shelton teaches the limitations of claim 1. 
Zhao further teaches wherein the data evaluating the surgical achievement include data regarding a bleeding amount, data regarding surgery time, data regarding a hospitalization period, or data regarding a survival rate or complication occurrence rate:
(Paragraphs [0037] and [0038] of Zhao. The teaching describes a predetermined event, e.g., a surgeon enabling bleeding detection unit 135, an initialization event of bleeding detection unit 135, a suction event (See FIG. 3B), etc., bleeding detection unit 135 processes information in an acquired scene before that scene is presented as part of a stereoscopic scene on surgeon's console 114. The teaching further describes the processing of the left and right acquired frames is done in real-time, which means that there is no substantial delay in presenting the acquired scenes to the surgeon. The surgeon is made aware of the bleeding as soon as the initial instance of blood is detected in the scenes. Thus, each frame in a sequence of frames is processed and the scenes in those frames are presented to the surgeon on the display at essentially the same time as the bleeding is occurring at the surgical site.)
As per claim 5, 
The combined teaching of Zhao and Shelton teaches the limitations of claim 1. 
Zhao further teaches wherein the first analysis unit specifies a period during which the event has occurred on a basis of a temporal change of the output data:
(Paragraphs [0037], [0038] and [0040] of Zhao. The teaching describes a predetermined event, e.g., a surgeon enabling bleeding detection unit 135, an initialization event of bleeding detection unit 135, a suction event (See FIG. 3B), etc., bleeding detection unit 135 processes information in an acquired scene before that scene is presented as part of a stereoscopic scene on surgeon's console 114. The teaching further describes the processing of the left and right acquired frames is done in real-time, which means that there is no substantial delay in presenting the acquired scenes to the surgeon. The surgeon is made aware of the bleeding as soon as the initial instance of blood is detected in the scenes. Thus, each frame in a sequence of frames is processed and the scenes in those frames are presented to the surgeon on the display at essentially the same time as the bleeding is occurring at the surgical site. The teaching further describes that after detection of an initial site of blood in a frame, the pixel data acquired in each subsequent frame is analyzed by bleeding detection unit 135 and the site or sites of blood in that frame may be identified in the scene displayed on console 114 for that frame along with the initial site icon.)
As per claim 6, 
The combined teaching of Zhao and Shelton teaches the limitations of claim 5.
Zhao further teaches wherein the first analysis unit extracts a correlation between the data evaluating the surgical achievement and the output data in the period:
(Paragraphs [0037], [0038] and [0040] of Zhao. The teaching describes a predetermined event, e.g., a surgeon enabling bleeding detection unit 135, an initialization event of bleeding detection unit 135, a suction event (See FIG. 3B), etc., bleeding detection unit 135 processes information in an acquired scene before that scene is presented as part of a stereoscopic scene on surgeon's console 114. The teaching further describes the processing of the left and right acquired frames is done in real-time, which means that there is no substantial delay in presenting the acquired scenes to the surgeon. The surgeon is made aware of the bleeding as soon as the initial instance of blood is detected in the scenes. Thus, each frame in a sequence of frames is processed and the scenes in those frames are presented to the surgeon on the display at essentially the same time as the bleeding is occurring at the surgical site. The teaching further describes that after detection of an initial site of blood in a frame, the pixel data acquired in each subsequent frame is analyzed by bleeding detection unit 135 and the site or sites of blood in that frame may be identified in the scene displayed on console 114 for that frame along with the initial site icon.)
As per claim 8, 
The combined teaching of Zhao and Shelton teaches the limitations of claim 1. 
Shelton further teaches wherein the output data are acquired from a plurality of hospitals:
(Paragraphs [0271], [0282], [0289] and [0290] of Shelton. The teaching describes a cloud based surgical assisting system that collects data from a plurality of hospitals in order to generate a machine learning-based context environment for surgical procedures. This added context information pulled from various hospital sources help improve the processing accuracy and/or the usage of the data during the course of a surgical procedure)
As per claim 9, 
The combined teaching of Zhao and Shelton teaches the limitations of claim 1.
Zhao further teaches wherein the acquisition unit acquires output data during surgery, the first analysis unit performs the analysis during the surgery, and the output control section controls the output during the surgery:
(Paragraphs [0037], [0038], [0040] and [0051] of Zhao. The teaching describes a predetermined event, e.g., a surgeon enabling bleeding detection unit 135, an initialization event of bleeding detection unit 135, a suction event (See FIG. 3B), etc., bleeding detection unit 135 processes information in an acquired scene before that scene is presented as part of a stereoscopic scene on surgeon's console 114. The teaching further describes the processing of the left and right acquired frames is done in real-time, which means that there is no substantial delay in presenting the acquired scenes to the surgeon. The surgeon is made aware of the bleeding as soon as the initial instance of blood is detected in the scenes. Thus, each frame in a sequence of frames is processed and the scenes in those frames are presented to the surgeon on the display at essentially the same time as the bleeding is occurring at the surgical site. The teaching further describes that after detection of an initial site of blood in a frame, the pixel data acquired in each subsequent frame is analyzed by bleeding detection unit 135 and the site or sites of blood in that frame may be identified in the scene displayed on console 114 for that frame along with the initial site icon. Display mode select switch 252 provides a signal to a user interface 262 that in turn passes the selected display mode to system process module 263. Various vision system controllers within system process module 263 configure illuminator 210 to produce the desired illumination, configure left and right camera control units 230L and 230R to acquire the desired data, and configure any other elements needed to process the acquired frames so that the surgeon is presented the requested images in stereoscopic display unit 251.)
As per claim 10, 
The combined teaching of Zhao and Shelton teaches the limitations of claim 1.
Zhao further teaches wherein the output control section controls an output of information regarding a method for improving a surgical achievement as the result of the analysis:
(Paragraph [0095] and Figure 4B of Zhao. The teaching describes that when bleeding is detected, a warning of bleeding icon is generated on the display to alert the physician of bleeding. This icon presents information to the physician that the bleeding needs to be addressed (a method) to limit the amount of bleeding (improving the surgical achievement) that is occurring. )
As per claim 11, 
The combined teaching of Zhao and Shelton teaches the limitations of claim 10. 
Zhao further teaches wherein the output control section controls a display content, a display size, a display color, a display position, a content of a sound output, a magnitude of the sound output, lighting or flashing of a lamp, in accordance with a degree of recommendation or reliability of the information regarding the method for improving the surgical achievement:
(Paragraphs [0051] and [0095] of Zhao. Display mode select switch 252 provides a signal to a user interface 262 that in turn passes the selected display mode to system process module 263. Various vision system controllers within system process module 263 configure illuminator 210 to produce the desired illumination, configure left and right camera control units 230L and 230R to acquire the desired data, and configure any other elements needed to process the acquired frames so that the surgeon is presented the requested images in stereoscopic display unit 251. These control functions can be done in response to and in the effort to abate the bleeding warning.)
As per claim 12, 
The combined teaching of Zhao and Shelton teaches the limitations of claim 1.
Zhao further teaches further comprising a second analysis unit that analyzes output data of an apparatus of which a specification is unclear, and provides a result of the analysis to the first analysis unit:
(Paragraphs [0119]-[0127] of Zhao. The teaching describes that the output data contains motion with regard to tissue and motion with regard to bleeding. These motions together confound the ability of the system to detect proper bleed detection. However the system implements a motion correction module that uses a variety of functions to remove the influence of tissue motion thereby providing a better detection of only blood motion. This information from this second module is then sent back to the bleed detection unit.)
As per claim 13, 
Claim 13 is substantially similar to claim 1. Accordingly, claim 13 is rejected for the same reasons as claim 1. 
As per claim 14, 
Claim 14 is substantially similar to claim 1. Accordingly, claim 14 is rejected for the same reasons as claim 1.


Response to Arguments
Applicant's arguments filed June 29, 2022 have been fully considered.
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 101 are not persuasive. 
The applicant argues that the pending claims cannot be considered as certain methods of organizing human activity.
The examiner respectfully disagrees. The applicant provides no reasoning as to why the pending claims cannot be considered as certain methods of organizing human activity. They merely just recite the pending claim language. In contrast, the examiner provided a prima facie case of patent ineligibility which describes that every step in the abstract idea is capable of being performed by a human person. This is managing personal behavior which falls under certain methods of organizing human activity. Accordingly, the pending claims recite an abstract idea. 
The applicant further argues that the abstract idea recited by the pending claims is integrated into a practical application. The applicant supports this position by pointing to the specification to show that an increase in sampling rate more finely detects an occurrence of an event. By making it more likely that a statistically significant factor will be extracted, this feature results in improved technology. 
The examiner respectfully disagrees. There is reason to say that if you sample an event more frequently, more information will be gleaned from it. However, the present invention does not improve on the data that is collected, it just changes how often the data is sampled. There is no indication that conventional technology would not have been able to sample at a high rate similar to what is claimed. Conventional technology is able to have persistent and real-time event detection. In the context of the claim, as long as the change in the sampling interval or threshold value is different from what was, the requirements of the claim are satisfied.  Changing sampling rates and threshold values are ubiquitous in the field of medical monitoring. This does not show an improvement to technology.  
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 102 are persuasive. 
The applicant argues that Zhao does not teach performing an analysis based on a correlation between output data. 
The examiner agrees and withdraws this rejection.
Applicant’s arguments pertaining to rejections made under 35 U.S.C 103 are not persuasive.
The applicant arguers that Shelton does not remedy the deficiencies of Zhao. 
The examiner respectfully disagrees. The examiner has found that the combine teaching of Zhao and Shelton teaches the limitations of the pending claims. Please refer to the updated rejection above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604. The examiner can normally be reached M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.N./Examiner, Art Unit 3686                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686